Citation Nr: 0329597	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  The veteran perfected 
a timely appeal of this determination.  By decision issued in 
May 1999, the Board found that the veteran's claim was not 
the subject of a prior final decision, re-characterized the 
issue on appeal as stated on the cover page of this decision, 
and remanded the veteran's claim for additional development.  
Subsequently, in a decision issued in May 2002, the Board 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and, in an Order issued in April 2003, the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
the "Court") vacated the Board's May 2002 decision and 
remanded the case to the Board for appropriate action 
consistent with the matters raised in the Joint Motion for 
Remand.  


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, the "VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)] and the regulations implementing it are applicable to 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's currently appealed claim, the 
Court determined that none of the documents referenced by the 
Board in its May 2002 decision satisfied the notification 
requirements of the VCAA.  As such, corrective agency action 
by the RO is needed to satisfy those requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board also observes that there are additional VA 
treatment records relevant to the veteran's currently 
appealed claim that have not been associated with the 
veteran's claims folder.  In this regard, the Board notes 
that, in a June 1994 letter to his congressional 
representative, the veteran stated that he had been treated 
for a psychiatric disorder at the VA Medical Center in 
Coatesville, Pennsylvania, between 1970 and 1972, and at the 
VA Medical Center in Wilmington, Delaware, in 1972.  
Additionally, the veteran submitted a statement to the RO in 
1994 in which he noted that he had been treated for a 
psychiatric disorder at the VA Medical Center in Long Beach, 
California, in 1976.  To date, however, and as noted in the 
Joint Motion for Remand, none of these records have been 
associated with the veteran's claims folder.  The law states 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, on remand, the RO should attempt 
to obtain the veteran's complete VA treatment records.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  It 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and in order to comply with the 
Court's April 2003 remand, the RO should 
send the veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) (West Supp. 2002).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the VA Medical 
Center in Coatesville, Pennsylvania, and 
request the veteran's complete VA 
treatment records for the period from 
January 1, 1970, to January 1, 1973.  The 
RO should contact the VA Medical Center 
in Wilmington, Delaware, and request the 
veteran's complete VA treatment records 
for the period from January 1, 1972, to 
January 1, 1973.  The RO should contact 
the VA Medical Center in Long Beach, 
California, and request the veteran's 
complete VA treatment records for the 
period from January 1, 1976, to January 
1, 1977.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact from the 
relevant VA Medical Center and document 
it in the veteran's claims folder.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, in light of all pertinent legal 
authority and the evidence of record on 
this claim.  If any determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


